DETAILED ACTION

Claim Rejections - 35 USC § 112
	The 112 rejection is withdrawn as a result of the cancelation of claims 50 and 51.

Response to Arguments
Applicant’s arguments, see the claim amendments filed 2/14/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-14, 16, 18, 19, 23, 24, 49, 52 and 53 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al., US 8,941,194, in view of Sobhani, US 5,525,065, and Schar, US 5,842,273, and Yoneda et al., US 6,781,224.
Regarding claim 1, Lo (figure 1) teaches a printed structure, comprising:
a component comprising a dielectric layer 28 having a process side 16 and a back side 14, a chiplet 34 disposed on the back side 14 of the dielectric layer 28, and a 
Lo fails to teach a destination substrate comprising a recessed contact, wherein the connection post is inserted into the recessed contact and the chiplet comprises an integrated circuit that is non-native to the dielectric layer.
Sobhani (figure 2) teaches a destination substrate 11 comprising a recessed contact 13, wherein the connection post 17 is inserted into the recessed contact 13.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recessed destination substrate of Sobhani in the invention of Lo because Sobhani teaches it provides an interconnection structure that has relatively low cost, requires no soldering or wiring, provides for high reliability interconnections, uses no connectors, and is self aligning (column 3, lines 1-4).
Lo fail to teach the connection post comprising a conductive layer disposed over a non-conductive material, the connection post having planar sides that come to a sharp point.
Sobhani (figure 2) teaches the connection post 17 comprising a conductive layer 22 disposed over a non-conductive material 21.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive layer disposed over a non-conductive material of 
Sobhani fails to teach the connection post 17 having planar sides that come to a sharp point.
Yoneda (figure 1) teaches the connection post 6 having planar sides that come to a sharp point.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a planar sides that come to a sharp point of Yoneda in the invention of Sobhani because Yoneda teaches it can be easily formed and achieves a good electrical contact (column 2, lines 50-59). Changes in shape are within the ordinary level of skill in the art (MPEP 2144.04 IV).  
Though Sobhani, which teaches a printed circuit board 11, fails to teach he destination substrate comprises glass or polymer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use glass or polymer as the printed circuit board in the invention of Sobhani because glass or polymer are known materials used as a printed circuit board. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Schar (abstract & marked up figure 3 below) teaches a cured adhesive 3 disposed between the component 1 and the destination substrate 2 that adheres the component to the destination substrate and applies compression between the component and the destination substrate.

    PNG
    media_image1.png
    329
    617
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the uncured adhesive of Schar in the invention of Sobhani because   Schar teaches it provides effective electronic interconnect over large CTE mismatch and large DNPs, along with tolerance to coplanarity mismatches, where such an interconnect is thermal cycle resistant (column 2, lines 25-35).

As to claim 3, Lo (figure 1) teaches the component comprises a component substrate 28 that comprises a substrate material 28 and wherein the connection post 17 comprises the substrate material 28.
In re claim 5, Lo (figure 1) teaches at least a portion of the connection post 17 and at least a portion of the component substrate 28 are a unitary structure.
Concerning claim 6, Lo (figure 1) teaches the connection post 17 has a peak area greater than a base area.
Pertaining to claim 7, though Lo fails to teach the substrate material is a semiconductor or an oxide, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an oxide as the electrically insulating layer 28 in the invention of Lo because an oxide is a conventionally known and used type of electrically insulating layer. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 8, though Lo fails to teach the substrate material is silicon, a compound semiconductor, silicon oxide, silicon dioxide, silicon nitride, a resin, a polymer, or a cured resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon oxide, silicon dioxide, silicon nitride, a resin, a polymer, or a cured resin as the electrically insulating layer 28 in the invention of Lo because all of 
Regarding claim 9, Lo (figure 1) teaches the connection post 17 has a base area greater than a peak area.
With respect to claim 10, Sobhani (figure 2) teaches the recessed contact 13 is shaped to accept the connection post 17.
As to claim 11, Sobhani (figure 2) teaches the recessed contact 13 has a shape geometrically similar to a shape of the connection post 17. 
In re claim 12, Sobhani (figure 3) teaches a surface of the recessed contact 13 is substantially in contact with a surface of the connection post 17.
Concerning claim 13, Sobhani (figure 2) teaches a surface of the recessed contact 13 is geometrically similar to a surface of the connection post 17. 
Pertaining to claim 14, Sobhani (figure 3) teaches a surface of the recessed contact 13 is substantially the same size as a surface of the connection post 17. 
In claim 16, Sobhani (figure 3) wherein the recessed contact 13 has an extent over the destination substrate 11 that is greater than an extent of the connection post 17 over the destination substrate 11.  The connection post fits within the recessed contact therefore is extends a greater distance over the destination substrate.
Regarding claim 18, Yoneda (figure 1) teaches the recessed contact comprises planar sides 6, the connection post comprises planar sides, or both the recessed contact 
With respect to claim 19, Yoneda (figure 1) teaches the recessed contact, the connection post 6, or both the recessed contact and the connection post are pyramidal. There are several or statements and one of those or statements is met by Yoneda teaching the sides of the connection posts 6 are pyramidal.
In re claim 23, Sobhani  (figure 1) teaches the component 16 comprises multiple protruding connection posts 17 and the destination substrate 11 comprises a corresponding recessed contact 13 for each connection post 17 of the multiple connection posts 17 and wherein each of the connection posts 17 is inserted into the corresponding recessed contact 13. 
Concerning claim 24, Yoneda (figure 1) teaches the corresponding recessed contact comprise planar sides, the connection posts 6 comprise planar sides, or both the corresponding recessed contact 202 and the connection posts comprise planar sides, and wherein the planar sides of each of the connection posts are parallel to the planar sides of the corresponding recessed contact. There are several or statements and one of those or statements is met by Yoneda teaching the sides of the connection posts 6 are planar.

With respect to claim 52, Schar (see marked up figure 3C above) teaches the component 1 comprises multiple connection posts 338 and the adhesive 3 is located within a volume between the connection posts 338 of the component 1.
As to claim 53, Sobhani (column 3, line 51) teaches the non-conductive material 21 is an oxide, a nitride, an epoxy, or a cured resin.
Claims 20, 25 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al., US 8,941,194, in view of Sobhani, US 5,525,065, and Schar, US 5,842,273, and Yoneda et al., US 6,781,224, as applied to claim 1 above, and further in view of Juskey et al., US 4,940,181.
As to claim 20, Sobhani fails to teach the planar sides of the recessed contact are parallel to the planar sides of the connection posts.
Juskey (figure 1 & column n2, lines 41-45) teaches the planar sides of the recessed contact 12 are parallel to the planar sides of the connection posts (of Yoneda).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the various planar recessed contact of Juskey in the invention of  Sobhani because Juskey teaches various planar shapes are obvious.  Changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).


Juskey (figure 4 & column 2, lines 41-45) teaches (i) the corresponding recessed contact for one of the connection posts is a first recessed contact having a first shape and the corresponding recessed contact for another one of the connection posts is a second recessed contact having a second shape different from the first shape.  Juskey teaches the recessed contact, the cavity, can be any of several shapes therefore the connection post 30 and the recessed contact 12 could have different shapes.
it would have been obvious to one of ordinary skill in the art at the time of the invention to use change the relative shapes in the invention of Sobhani using the teachings of Juskey because changes in shape are within the ordinary level of skill in the art (MPEP 2144.04 IV). By not traversing this assertion of obviousness in the response, the assertion is therefore taken as admitted prior art (MPEP 2144.03C).
In claim 48, Juskey (figure 4 & column 2, lines 41-45) teaches the recessed contact 13 has a first shape and the connection post 206 has a second shape different from the first shape. Juskey teaches the recessed contact, the cavity, can be any of several shapes therefore the connection post 30 and the recessed contact 12 could have different shapes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        3/26/22